Citation Nr: 0708475	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-09 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a chronic left elbow 
disorder to include brachioradialis strain residuals.

2. Entitlement to service connection for a chronic left 
shoulder disorder to include strain residuals.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1992 to January 
1995, and from August 1997 to April 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In February 2004 the Board 
remanded the appeal for procedural purposes and to obtain 
additional information. 

The issues of service connection for a chronic left shoulder 
disorder to include strain residuals, and a bilateral knee 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  Competent medical evidence of a chronic left elbow 
disorder to include brachioradialis strain residuals is not 
currently shown.

2.  Competent medical evidence of bilateral hearing loss 
disability for VA purposes is not shown.   



CONCLUSIONS OF LAW

1.  A chronic left elbow disorder to include brachioradialis 
strain residuals was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  Bilateral hearing loss was not incurred n or aggravated 
by service; nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1112,  1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309  (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A Chronic Left Elbow Disorder

The veteran has claimed that during service he sustained a 
left elbow injury that has resulted in chronic left elbow 
disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

Service medical records show that in September and November 
1997, the veteran received treatment for left elbow and arm 
pain sustained respectively while moving equipment and 
lifting weights. The respective diagnoses were: Tennis elbow 
and brachioradialis strain. The veteran was afforded physical 
profiles. Subsequent to November 1997, service medical 
records are absent for any complaints, findings, or diagnoses 
referable to the left elbow or the brachioradialis.

At a scheduled VA medical examination of the joints in May 
2006, it was reported that the veteran had been listed for 
evaluation of left elbow pain. At the examination, the 
veteran reportedly indicated that he did not have a left 
elbow problem and that he did not wish to be evaluated for 
it.   
 
Analysis

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999).   

A necessary component for a grant of service connection is 
that there be medical evidence of current disability. 
Notwithstanding medical evidence of left elbow disability 
shown by service medical records, the record is entirely 
absent for medical evidence of current left elbow disability 
or brachioradialis strain residuals.  In fact, at a recent 
medical examination, the veteran denied any left elbow 
pathology.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). In the absence of any current medical 
evidence of either left elbow disability or brachioradialis 
strain residuals, the Board is compelled to conclude that the 
weight of the evidence is against the veteran's claim. The 
claim of service connection for a chronic left elbow disorder 
to include brachioradialis strain residuals fails for lack of 
a current disability.     

II.  Bilateral Hearing Loss 

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent under 38 
C.F.R. § 3.385.

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service. 38 C.F.R. § 
3.303(d). Service connection for certain diseases, such as 
organic diseases of the nervous system including 
sensorineural hearing loss, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The veteran's service records include enlistment audiometric 
findings from August 1990 that show normal hearing 
bilaterally. In an April 1992 service audiogram, left ear 
hearing was normal. In the right ear at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz, hearing in decibels was 20, 05, 
10, 30, 35, and 05.  It was stated that the veteran had a 
hearing loss profile, and that he was routinely exposed to 
hazardous noise.  The findings were reflected in a May 1992 
physical examination report.  

In January 1995, at service separation from the veteran's 
first period of service, audiometric testing revealed normal 
hearing levels in both ears. An April 1998 audiogram at 
separation from the veteran's second period of service 
revealed normal hearing in both ears.  

A VA audiology examination was performed in April 2005.  The 
veteran complained of hearing loss that was first noticed two 
years ago, and he had not idea of the circumstances 
surrounding his hearing loss.  It was reported that right ear 
hearing loss in service was temporary and had returned to 
normal. Audiometric testing revealed bilateral normal 
hearing. The diagnosis was normal hearing bilaterally.   


Analysis

The current medical evidence shows that the veteran has 
normal bilateral hearing.  While an episode of elevated 
hearing levels in the right ear is shown during service, the 
fact remains that the record is devoid of current hearing 
disability for VA purposes pursuant to 38 C.F.R. § 3.385.  
Hearing shown in either ear does not demonstrate any level of 
40 decibels or greater, or three levels greater than 25 
decibels, or a speech recognition score less than 94 percent. 
This is despositive since a claimant who seeks to establish 
service connection must show a current disability, inclusive 
of presumptive service connection pursuant to 38 C.F.R. 
§§  3.307, 3.309.

In the absence of current medical evidence of any hearing 
disability, the preponderance of the evidence of against the 
claim. As the evidence is not in equipoise, the benefit-of-
the-doubt doctrine is inapplicable. Gilbert, supra.  
Accordingly, service connection for bilateral hearing 
disability is not warranted.  

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

In August 2002, February 2004, and in June 2006, VA sent 
letters notifying the veteran of the evidence necessary to 
establish service connection. The veteran has been informed 
of what he was expected to provide and what VA would obtain 
on his behalf, and asked him to provide VA with any evidence 
he may have pertaining to his appeal. The aforementioned 
letters satisfied VA's duty to notify. Any defect with 
respect to the timing of the notice requirement was harmless 
error.  The veteran was furnished content-complying notice 
and proper subsequent VA process, thus curing any error in 
the timing.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements.  VA has attempted to 
obtain all records identified by the veteran. The veteran has 
not notified VA of any additional available relevant records 
with regard to his claims. The veteran has also been afforded 
VA medical examinations to evaluate his claimed disabilities. 
As such, VA met its duty to assist.

In light of the denial of the veteran's claims, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a chronic left elbow disorder to 
include brachioradialis strain residuals is denied.

Entitlement to service connection for bilateral hearing loss 
disability.


REMAND

Among the issues remanded by the Board in February 2004 were 
service connection for a chronic left shoulder disorder to 
include strain residuals, and a bilateral knee disorder.  At 
that time The Board requested that the veteran be afforded VA 
medical examinations to determine the nature and severity of 
his claimed left shoulder and knee disorders.  

A VA medical examination of the joints was performed in May 
2006, and an addendum to the examination report was written 
in July 2006. Review of those reports shows that the opinions 
are somewhat equivocal with respect to the diagnoses offered 
and the rationale concerning the claimed knee and shoulder 
disabilities and their relationship, if any, to the veteran's 
periods of service or an incident of service.  Similarly, the 
veteran's accredited representative has expressed concern 
regarding the medical opinions that were offered. It must be 
noted that the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated. See 
Stegall v. West, 11 Vet. App. 268 (1998). It is apparent that 
further clinical information is necessary.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should then schedule the 
veteran for a VA medical examination by a 
physician who has not previously examined 
him to determine the current nature and 
severity of his claimed left shoulder and 
bilateral knee disorders. All indicated 
tests and studies should be accomplished 
and the findings then reported in detail. 
The examiner is specifically requested to 
provide an opinion as to whether the 
veteran has left shoulder and bilateral 
knee disabilities, and, if so, whether it 
is at least as likely as not (i.e. a 50 
percent or higher degree of probability) 
that such disabilities, if any, are 
related to service or an incident of 
service.  A complete rationale should be 
provided for any opinion expressed is 
requested.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the expanded 
record and determine if the benefits 
sought can be granted. If the decision 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


